Count 1 manifested an imperfect effort to state, in the alternative in a single count, these distinct causes of action: (a) A breach of duty by the servant for the consequences of which the master may be responsible; and (b) a breach of duty by the parent predicated of the wrongful act of the child. A general statement of the doctrine to which the latter alternative refers may be found in 20 Rawle C. L. pp. 630, 631. Such a pleading is demurrable for misjoinder and indefiniteness, as fully considered and decided in Highland Ave. R. R. v. Dusenberry, 94 Ala. 413, 10 So. 274. See, also, in its line, Nat. Baking Co. v. Wilson, 198 Ala. 90, 95,73 So. 436, and Birmingham R. R. Co. v. Nicholas, 181 Ala. 491,500, 503, 61 So. 361, among others. In this instance there is no ground of demurrer taking the objection sustained in the demurrer considered in the Dusenberry Case, supra.
The count 1 avers that the negligent servant and "minor son," viz. Emmitt Taylor, was "under the control of said R. E. Taylor," the defendant. The grounds of the demurrer, original and supplementary, were addressed to defects pertaining to the first alternative only, viz. the relation of servant to the defendant as master, not to the latter alternative, viz. the accountability, in proper circumstances, of a parent for the conduct of the child. 20 Rawle C. L., supra. The demurrer went only to a part of the count, and did not purport to challenge the sufficiency of the averments of the latter alternative. A demurrer will not lie to a part of a count. L.  N. v. Hine,121 Ala. 234, 238, 25 So. 857, and cases there cited; Jackson Lumber Co. v. Trammell, 199 Ala. 550, 74 So. 469, stating the writer's application of this rule to that case. For this reason the court cannot be put in error for overruling the grounds of demurrer addressed to the first count. A ground of demurrer that a complaint states no cause of action is a general ground, and may be overruled without error where the complaint would support a judgment rested upon it. The rule that a count is no stronger than its weakest averment is not applicable *Page 341 
to a count like this. That rule is serviceable and applicable to cases where a material allegation of a single cause of action is alternatively averred.
The demurrer to the fourth count was inapt, and no reversible error was committed in overruling it. The count was defective in that it confused, in some of its averments, the liability of the parent, which results only from the parent's own negligence, with the negligence of the child on account of whose wrongful conduct the parent may be, in proper cases, negligent, and therefore held responsible. The demurrer to count 4 mistook the count as an effort to charge willful or wanton wrong on the part of the defendant; whereas the count's theory was referable to the doctrine that, in proper cases, imposes liability on the parent for his own negligence predicated of the wrongful conduct of his child.
I concur in the affirmance of the judgment.